Exhibit 10.3

 

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT AND CONSENT

 

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT AND CONSENT (the “Amendment”)
dated as of April 1, 2014, is entered into by and among WELLS FARGO BANK, N.A.,
as Collateral Agent for the First Lien Secured Parties (in such capacity, the
“First Lien Collateral Agent”) and as First Lien Administrative Agent (defined
below), and WELLS FARGO BANK, N.A., as Collateral Agent for the Second Lien
Secured Parties (in such capacity, the “Second Lien Collateral Agent”) and as
Second Lien Administrative Agent (defined below), as is acknowledged and agreed
to (as set forth on the signature page for such parties) by PACIFIC ETHANOL
HOLDING CO, LLC, a Delaware limited liability company (“Pacific Holding”),
PACIFIC ETHANOL MADERA LLC, a Delaware limited liability company (“Madera”),
PACIFIC ETHANOL COLUMBIA, LLC, a Delaware limited liability company
(“Boardman”), PACIFIC ETHANOL STOCKTON LLC, a Delaware limited liability company
(“Stockton”), PACIFIC ETHANOL MAGIC VALLEY, LLC, a Delaware limited liability
company (“Burley” and, together with Pacific Holding, Madera, Boardman, and
Stockton, the “Borrowers”), and Pacific Holding, as agent for the Borrowers
(“Borrowers’ Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to (a) the Credit Agreement dated as of October 29, 2012 (as
amended, restated, supplemented or otherwise modified from time to time,
including as described in this Amendment, the “First Lien Credit Agreement”)
among the Borrowers, Borrowers’ Agent, the lenders from time to time party
thereto (the “First Lien Lenders”), Wells Fargo Bank, N.A., as Administrative
Agent for the First Lien Lenders (in such capacity, the “First Lien
Administrative Agent”), Wells Fargo Bank, N.A., as Collateral Agent for the
Senior Secured Parties and Amarillo National Bank, as Accounts Bank (the
“Accounts Bank”); and (b) the Second Amended and Restated Credit Agreement,
dated as of October 29, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, including as described in this Amendment, the
“Second Lien Credit Agreement” and, together with the First Lien Credit
Agreement, the “Credit Agreements”) among the Borrowers, Borrowers’ Agent, the
lenders from time to time party thereto (the “Second Lien Lenders”), Wells Fargo
Bank, N.A., as Administrative Agent for the Second Lien Lenders (in such
capacity, the “Second Lien Administrative Agent”), Wells Fargo Bank, N.A., as
Collateral Agent for the Senior Secured Parties and the Accounts Bank.

 

RECITALS

 

A. The First Lien Lenders have agreed to make loans to the Borrowers pursuant to
the First Lien Credit Agreement, upon, among other terms and conditions, the
conditions that (a) the First Lien Obligations shall be secured by first
priority Liens on, and security interests in, the Collateral, and (b) subject to
the terms and conditions of that certain Intercreditor Agreement dated as of
October 29, 2012 (the “Intercreditor Agreement”) among the First Lien Collateral
Agent, the First Lien Administrative Agent, the Second Lien Collateral Agent,
the Second Lien Administrative Agent, the Borrowers, and the Borrowers’ Agent,
the payment of the First Lien Obligations shall be senior in right and payment
to the payment of certain Second Lien Obligations.

 



1

 

 

B. First Lien Collateral Agent, First Lien Administrative Agent, First Lien
Lenders, Borrowers and Pledgor have amended the First Lien Credit Agreement
pursuant to that certain Second Amendment to the First Lien Credit Agreement
dated as of April 1, 2014 (the “First Lien Amendment”).

 

C. Second Lien Lenders have agreed to continue, and make certain additional
extensions of, credit to the Borrowers pursuant to the Second Lien Credit
Agreement, upon, among other terms and conditions, the conditions that (a) the
Second Lien Obligations shall be secured by second priority Liens on, and
security interests in, the Collateral, and (b) subject to the terms and
conditions of the Intercreditor Agreement, the payment of certain Second Lien
Obligations shall be subordinate and subject in right and time of payment to the
prior Discharge of First Lien Obligations.

 

D. Second Lien Collateral Agent, Second Lien Administrative Agent, Second Lien
Lenders, Borrowers and Pledgor have amended the Second Lien Credit Agreement
pursuant to that certain Third Amendment to the Second Amended and Restated
Credit Agreement dated as of April 1, 2014 (the “Second Lien Amendment”).

 

E. The parties desire to enter into this Amendment to consent to the First Lien
Amendment and the Second Lien Amendment and to make certain amendments to the
Intercreditor Agreement.

 

F. Capitalized terms used herein shall have the meanings given to such terms in
the Intercreditor Agreement; provided that capitalized terms used herein and not
defined in the Intercreditor Agreement shall have the meanings given to such
terms in the First Lien Credit Agreement.

 

NOW, THEREFORE, the parties hereto agree that upon the occurrence of the
Amendment Effective Date (as hereinafter defined), the parties agree as follows:

 

Section 1. Consents and Amendments.

 

(a) First Lien Collateral Agent and First Lien Administrative Agent hereby: (i)
consent to the Second Lien Amendment, notwithstanding any provision of the
Intercreditor Agreement to the contrary and (ii) waive notice of such amendment
required pursuant to Section 7.01(b) of the Intercreditor Agreement.

 

(b) Second Lien Collateral Agent and Second Lien Administrative Agent hereby:
(i) consent to the First Lien Amendment, notwithstanding any provision of the
Intercreditor Agreement to the contrary and (ii) waive notice of such amendment
required pursuant to Section 7.01(a) of the Intercreditor Agreement.

 

(c) Section 7.01(b) of the Intercreditor Agreement is hereby amended to change
the reference to $5,000,000 in clause (1)(z) thereof to $7,000,000.

 

Section 2. Reaffirmation of Obligations. First Lien Collateral Agent, First Lien
Administrative Agent, Second Lien Collateral Agent and Second Lien
Administrative Agent each hereby (a) reaffirm, acknowledge and confirm the
Intercreditor Agreement, as amended hereby, (b) reaffirm, acknowledge and
confirm each of their respective representations and warranties in the
Intercreditor Agreement, and (c) confirm and agree that the Intercreditor
Agreement as amended hereby shall continue to be in full force and effect.

 



2

 

 

Section 3. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the first date on or prior to April ___, 2014 on which
each of the following conditions has been satisfied (the “Amendment Effective
Date”):

 

(a) The First Lien Collateral Agent, the First Lien Administrative Agent, the
Second Lien Collateral Agent, the Second Lien Administrative Agent and the
Borrowers shall have received duly executed counterparts of this Amendment; and

 

(b) The First Lien Amendment and the Second Lien Amendment shall have become
effective in accordance with their terms.

 

Section 4. Effect on the Intercreditor Agreement.

 

(a) Except as set forth in this Amendment, the Intercreditor Agreement shall be
and remains unchanged and in full force and effect in accordance with its terms.

 

(b) Upon and after the effectiveness of this Amendment, each reference in the
Intercreditor Agreement to “this Agreement,” “hereunder,” “herein,” “hereof” or
words of like import referring to the Intercreditor Agreement, shall mean and be
a reference to the Intercreditor Agreement as modified by this Amendment.

 

Section 5. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to conflicts of law principles that would require the application of laws
of another jurisdiction.

 

Section 6. Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

Section 7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



FIRST LIEN COLLATERAL AGENT:           WELLS FARGO BANK, N.A.,     solely in its
capacity as First Lien Collateral Agent     By: /s/ Julius R. Zamora     Name:
Julius R. Zamora     Title: Vice President FIRST LIEN ADMINISTRATIVE AGENT:    
      WELLS FARGO BANK, N.A.,     solely in its capacity as First Lien
Administrative Agent     By: /s/ Julius R. Zamora     Name: Julius R. Zamora    
Title: Vice President SECOND LIEN COLLATERAL AGENT:           WELLS FARGO BANK,
N.A.,     solely in its capacity as Second Lien Collateral Agent     By: /s/
Julius R. Zamora     Name: Julius R. Zamora     Title: Vice President SECOND
LIEN ADMINISTRATIVE AGENT:           WELLS FARGO BANK, N.A.,     solely in its
capacity as Second Lien Administrative Agent   By: /s/ Julius R. Zamora    
Name: Julius R. Zamora     Title: Vice President



 



4

 

 

ACKNOWLEDGED AND AGREED:

BORROWERS:

 

PACIFIC ETHANOL HOLDING CO. LLC, as Borrower

 

 

By:   /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

 

 

PACIFIC ETHANOL MADERA LLC, as Borrower

 

 

By:   /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

PACIFIC ETHANOL COLUMBIA, LLC, as Borrower

 

 

By:   /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

PACIFIC ETHANOL STOCKTON LLC, as Borrower

 

 

By:   /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

PACIFIC ETHANOL MAGIC VALLEY, LLC, as Borrower

 

 

By:   /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

 

 

BORROWERS’ AGENT:

 

PACIFIC ETHANOL HOLDING CO. LLC, as Borrowers’ Agent

 

 

By:   /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

 

 



5

 

